Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 1 of 28




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-00097-STV

KRYSTINA ANDREA ROMERO,

      Plaintiff,

v.

Franklin D. Azar & Associates, P.C.,

      Defendant.


                                         ORDER

Entered By Magistrate Judge Scott T. Varholak

      This civil action is before the Court on Defendant’s Partial Motion to Dismiss

Pursuant to Fed. R. Civ. P. 12(b)(6) (“the Motion”). [#24] The parties have consented to

proceed before the undersigned United States Magistrate Judge for all proceedings,

including entry of a final judgment. [##21, 22] This Court has carefully considered the

Motion and related briefing, the entire case file, and the applicable case law, and has

determined that oral argument would not materially assist in the disposition of the Motion.

For the following reasons, the Motion is GRANTED in part and DENIED in part.

I.    BACKGROUND 1

      According to the Complaint, Plaintiff Krystina Andrea Romero was employed by

Defendant Franklin D. Azar and Associates, P.C. as a Law Clerk from May 2, 2019 to

October 15, 2019.     [#1 at ¶ 4]   Plaintiff signed an Employment Offer Letter and a


1 The facts are drawn from the allegations in the Complaint [#1], which must be taken as
true when considering a motion to dismiss. Wilson v. Montano, 715 F.3d 847, 850 n.1
(10th Cir. 2013) (citing Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir. 2011)).
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 2 of 28




Confidentiality, Non-Disclosure, and Non-Solicitation Agreement. [Id. at ¶ 14] Plaintiff’s

job responsibilities included assisting Defendant’s employee attorneys with document

drafting and client communication, including with Spanish-speaking clients. [Id. at ¶ 17]

Plaintiff also occasionally handled Spanish intake calls. [Id. at ¶ 17] While Plaintiff was

employed by Defendant there were six Spanish speaking attorneys at the firm, including

Plaintiff. [Id. at ¶ 38] However, Plaintiff was the only Spanish speaking attorney: (1)

admitted to practice law in Puerto Rico, (2) whose first language was Spanish, and (3)

who was born and raised in a Hispanic country and culture. [Id. at ¶ 39]

       After Plaintiff passed the Puerto Rico Bar Exam on May 16, 2019, she was

identified on internal firm platforms as both a law clerk and an attorney, and she started

receiving invitations to Defendant’s attorney activities, including the Attorney Round Table

Meetings and DTC Breakfast Club Meetings. [Id. at ¶¶ 19-22] Plaintiff received an

“Attorney Contract” from Defendant between June 12, 2019 and July 11, 2019. [Id. at ¶

24] On or after July 11, 2019, Plaintiff met with Defendant’s employee Olga Malcom and

requested the Attorney Contract be edited. [Id. at ¶ 25] Plaintiff expressed discomfort

with being referred to as an “attorney” in an employment contract outside of Puerto Rico.

[Id.] Malcom informed Plaintiff that the Attorney Contract could not be edited, but that

Plaintiff could wait until she was formally licensed in Puerto Rico to sign it. [Id. at ¶ 26]

       Plaintiff thereafter became a licensed attorney in Puerto Rico between August 17

and August 25, 2019, but did not sign the Attorney Contract. [Id. at ¶¶ 28, 184] On

September 3, 2019, Plaintiff’s job responsibilities were altered to include case

management. [Id. at ¶¶ 27, 29] Plaintiff was assigned 30 cases, which exceeded

Defendant’s policy of assigning ten cases to law clerks and then building their case load.



                                              2
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 3 of 28




[Id. at ¶ 29] Plaintiff believed that the large work assignment was retaliation for her refusal

to sign the Attorney Contract. [Id. at ¶ 30]

       On September 3, 2019, Plaintiff and other Spanish speaking attorneys at the firm

were instructed to attend a mandatory promotional event at a Hispanic cultural

celebration. [Id. at ¶ 36] Plaintiff was instructed to attend for at least four hours and was

not provided additional compensation for attendance. [Id.] On September 6, 2019,

Plaintiff received an email from her supervisor, Zach Balkin, specifically instructing

Plaintiff and her mentor, Jennifer Torres, to attend the promotional event. [Id. at ¶ 37]

Plaintiff was instructed to work six more hours than Torres. [Id.]

       Prior to September 2019, Plaintiff had only been asked to assist other attorneys

with their work on three occasions. [Id. at ¶ 31] On September 3, 2019, Plaintiff’s

coworker, Daniel Loewy, 2 requested that Plaintiff draft a complaint for him. [Id. at ¶ 32]

Plaintiff refused; Loewy then insisted she comply and questioned her reasons for refusal,

which made Plaintiff uncomfortable.        [Id.]   Loewy informed Plaintiff that Plaintiff’s

supervisor had told Loewy to use Plaintiff’s help with Spanish-speaking clients. [Id. at ¶

33] Plaintiff’s mentor, Torres, later told Plaintiff that the Defendant’s policy was for junior

attorneys, like Loewy, to handle their own cases and advised Plaintiff not to assist Loewy.

[Id. at ¶ 34]

       On September 12, 2019, Loewy approached Plaintiff again and asked her to

contact one of his Spanish speaking clients. [Id. at ¶ 40] Plaintiff refused and reported

the situation to Torres. [Id.] On September 13, 2019, Loewy questioned Plaintiff about

her complaint to Torres and told Plaintiff that he was “‘above her’ because she was an


2In the Complaint, Plaintiff spells Loewy’s name as “Lowey.” [#24 at 3 n.2] The Court
uses the correct spelling in this Order.
                                               3
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 4 of 28




attorney from Puerto Rico [ ] and he was an attorney from Colorado.” [Id. at ¶ 41] Plaintiff

reported this incident to her second mentor, Peter McCaffrey. [Id.] On September 16,

2019, McCaffrey “asked Plaintiff whether he could assign her work or if she was going to

feel insulted as happened with [Loewy]” and suggested that Plaintiff “could learn

something from one of his clients and be nicer.” [Id. at ¶ 42] McCaffrey then began to

assign Plaintiff more work than he had assigned her prior to her complaint about Loewy’s

conduct. [Id.]

       After reporting the incident with Loewy to McCaffrey: (1) other firm employees

began assigning Plaintiff additional work and interrupting Plaintiff’s work to have her assist

them with Spanish-language issues; (2) receptionists began assigning Plaintiff additional

Spanish intake calls; (3) Balkin demoted Plaintiff to a case analyst and Plaintiff was

instructed to attend case analyst meetings; and (4) other employees stopped responding

to Plaintiff’s requests, causing Plaintiff’s work to fall behind. [Id. at ¶¶ 43-44] On one

occasion an attorney interrupted Plaintiff during a training presentation and insisted she

help him with a Spanish-language matter; Plaintiff felt humiliated by this interruption. [Id.

at ¶ 45] Plaintiff asserts these actions were taken in retaliation for her complaint to

McCaffrey about Loewy’s conduct. [Id.]

       On October 7, 2019, Plaintiff submitted a formal complaint to Defendant regarding

the above-listed conduct. [Id. at ¶ 47] Plaintiff attended a meeting with Olga Malcom and

Zach Balkin regarding her complaint. [Id. at ¶ 48] During the meeting, Malcom informed

Plaintiff that Malcom had requested that Plaintiff attend the case analyst meetings and

Balkin clarified that Plaintiff’s only job responsibilities were to manage her assigned cases

and meet with her mentors. [Id.] Plaintiff then inquired about taking time off to study for



                                              4
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 5 of 28




the Colorado Bar Exam; Malcom informed Plaintiff that she could take up to six weeks to

study and that the firm would continue to pay her during that time at a rate of $4,000 per

month. [Id.] At the end of the meeting, Malcom informed Plaintiff that Plaintiff had violated

attorney-client privilege and the confidentiality agreement when she submitted her

complaint to Defendant. [Id. at ¶¶ 50-52] Plaintiff asserts her disclosures were not

protected by attorney-client privilege and did not violate the confidentiality agreement.

[Id. at ¶¶ 50, 58]

       On October 10, 2019, McCaffrey told Plaintiff that “it was common for Spanish-

speaking employees to be overworked [in] Defendant’s company.” [Id. at ¶ 54] On

October 12, 2019, Plaintiff attended a job interview at another law firm, but abandoned

employment negotiations because that firm, unlike Defendant, would not pay for her to

study for the bar exam. [Id. at ¶ 55] On October 15, 2019, Balkin and Malcom fired

Plaintiff “for alleged violation of the confidentiality contract.” [Id. at ¶ 56] Plaintiff asserts

the alleged violation was a pretext and that Defendant actually fired her for complaining

about her treatment and the incident with Loewy, as well as for her refusal to sign the

Attorney Agreement. [Id. at ¶¶ 56, 184] On October 18, 2019, Defendant sent Plaintiff a

Separation Agreement asserting that Plaintiff had worked as an attorney for Defendant

since May 3, 2019; Plaintiff did not sign the Agreement. [Id. at ¶ 68]

       Plaintiff initiated this action on January 13, 2020. [#1] The Complaint brings nine

causes of action: (1) National Origin Discrimination (Disparate Treatment) in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a); (2) National Origin

Discrimination (Hostile Work Environment) in violation of Title VII, 42 U.S.C. § 2000e-

2(a); (3) Retaliation in violation of Title VII, 42 U.S.C. § 2000e-3(a); (4) Sex Discrimination



                                                5
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 6 of 28




in violation of Title VII, 42 U.S.C. § 2000e-2(a); (5) Sex-Based Pay Discrimination in

violation of the Equal Pay Act, 29 U.S.C. § 206(d)(1); (6) Wrongful Discharge and

Promissory Estoppel; (7) Wrongful Discharge and Breach of Contract; (8) Wrongful

Discharge in violation of Public Policy; and (9) Intentional Infliction of Emotional Distress.

[See generally id.] Plaintiff alleges that she suffered severe emotional distress “such that

her musculoskeletal system, sleeping patterns and personal relationships got

compromised.” [Id. at ¶¶ 69, 203] Plaintiff seeks compensatory and punitive damages.

[Id. at 34]

       Defendant filed the instant Motion on May 5, 2020, seeking dismissal of Claims

Two, Three, Six, Seven, Eight, and Nine. [#24] Plaintiff has responded to the Motion

[#31] and Defendant has filed a reply [#34]. Plaintiff additionally filed a surreply in support

of her response, which this Court accepted. [##35, 36]

II.    STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a complaint

for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In

deciding a motion under Rule 12(b)(6), a court must “accept as true all well-pleaded

factual allegations . . . and view these allegations in the light most favorable to the

plaintiff.” Casanova v. Ulibarri, 595 F.3d 1120, 1124 (10th Cir. 2010) (alteration in original)

(quoting Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009)). Nonetheless, a

plaintiff may not rely on mere labels or conclusions, “and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007).




                                              6
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 7 of 28




       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). Plausibility refers “to the

scope of the allegations in a complaint: if they are so general that they encompass a wide

swath of conduct, much of it innocent, then the plaintiffs ‘have not nudged their claims

across the line from conceivable to plausible.’” Robbins v. Oklahoma, 519 F.3d 1242,

1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 570). “The burden is on the plaintiff

to frame a ‘complaint with enough factual matter (taken as true) to suggest’ that he or she

is entitled to relief.” Id. (quoting Twombly, 550 U.S. at 556). The court’s ultimate duty is

to “determine whether the complaint sufficiently alleges facts supporting all the elements

necessary to establish an entitlement to relief under the legal theory proposed.” Forest

Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007).

       Typically, “[a] pro se litigant’s pleadings are to be construed liberally and held to a

less stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935

F.2d 1106, 1110 (10th Cir. 1991) (citing Haines v. Kerner, 404 U.S. 519, 520-21 (1972)).

However, the Tenth Circuit has declined to extend “the same courtesy” to pro se litigants

who are also licensed attorneys. Comm. on the Conduct of Attorneys v. Oliver, 510 F.3d

1219, 1223 (10th Cir. 2007); see also Tatten v. City & Cty. of Denver, 730 F. App’x 620,

624 (10th Cir. 2018) (“This circuit has repeatedly declined to extend the benefits of liberal

construction to pro se pleadings filed by attorneys who have chosen to represent

themselves.”).




                                               7
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 8 of 28




III.   ANALYSIS

       The Complaint asserts nine causes of action against Defendant. [#1] Defendant

argues that Claims Two, Three, Six, Seven, Eight, and Nine should be dismissed

pursuant to Federal Rule of Civil Procedure 12(b)(6). [#24] The Court addresses each

cause of action in turn.

       A. Claim Two: Hostile Work Environment

       The Complaint contends that Defendant violated Title VII of the Civil Rights Act by

creating a hostile work environment for Plaintiff based on her national origin. [#1 ¶¶ 83-

102] “The elements of a hostile work environment claim are: (1) the plaintiff is a member

of a protected group; (2) the plaintiff was subjected to unwelcome harassment; (3) the

harassment was based on the protected characteristic . . . ; and (4) the harassment was

sufficiently severe or pervasive to alter a term, condition, or privilege of the plaintiff's

employment and created an abusive working environment.” Asebedo v. Kansas State

University, 559 F. App’x 668, 670 (10th Cir. 2014) (citing Dick v. Phone Directories Co.,

397 F.3d 1256, 1262–63 (10th Cir. 2005).

       A plaintiff may succeed in proving a hostile work environment claim either on the

pervasiveness of the national origin-based harassment or based upon its severity.

MacKenzie v. City and Cty. of Denver, 414 F.3d 1266, 1280 (10th Cir. 2005), abrogated

on other grounds by Lincoln v. BNSF Ry. Co., No. 17-3120, 2018 WL 3945875 (10th Cir.

Aug. 17, 2018). However, “Title VII does not establish ‘a general civility code’ for the

workplace.” Marks v. Sessions, No. 16-cv-02106-WYD-MEH, 2017 WL 4278498, at *4

(D. Colo. Sept. 27, 2017) (quoting Oncale v. Sundowner Offshore Servs., Inc., 523 U.S.

75, 81 (1998)). “Accordingly, ‘the run-of-the-mill boorish, juvenile, or annoying behavior



                                             8
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 9 of 28




that is not uncommon in American workplaces is not the stuff of a Title VII hostile work

environment claim.’” Id. (quoting Morris v. City of Colorado Springs, 666 F.3d 654, 664

(10th Cir. 2012)). “[S]imple teasing, offhand comments, and isolated incidents (unless

extremely serious)” do not amount to actionable conduct under Title VII. Faragher, v. City

of Boca Raton, 524 U.S. 775, 788 (1998) (quotation and citation omitted).

       “The severity and pervasiveness of the conduct must be judged from both an

objective and a subjective perspective.” O’Shea v. Yellow Tech. Servs., Inc., 185 F.3d

1093, 1097 (10th Cir. 1999). “[W]hether an environment is ‘hostile’ or ‘abusive’ can be

determined only by looking at all the circumstances . . . includ[ing] the frequency of the

discriminatory conduct; its severity; whether it is physically threatening or humiliating, or

a mere offensive utterance; and whether it unreasonably interferes with an employee’s

work performance.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993). “In demonstrating

these factors, the plaintiff ‘must show more than a few isolated incidents’ of enmity.” Sidlo

v. Millercoors, LLC, 718 F. App’x 718, 728 (10th Cir. 2018) (quoting Lounds v. Lincare,

Inc., 812 F.3d 1208, 1223 (10th Cir. 2015)).

       As support for the hostile work environment claim, the Complaint alleges that

Plaintiff was “subjected to inappropriate and unwelcome verbal conduct” from Plaintiff’s

coworker, Daniel Loewy, due to her nationality. [#1 at ¶ 85] This verbal conduct occurred

during a single encounter in which Loewy stated that he was “above” Plaintiff because he

was a licensed attorney from Colorado and she was an attorney from Puerto Rico. [Id. at

¶ 41; #31 at 5]. The Complaint also alleges that Loewy attempted to assign Plaintiff

additional work due to her Spanish fluency and that Plaintiff and other Spanish-speaking

attorneys were required to attend a Hispanic cultural celebration on a Sunday. [#19 at ¶¶



                                             9
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 10 of 28




 32, 36-38, 40] Plaintiff otherwise argues that after she reported Loewy’s comment and

 actions, she was subjected to silent treatment, assigned additional work, and excluded

 from official events. [Id. at ¶¶ 41-46; 92-94]

        Defendant argues that the allegations in the Complaint are not severe or pervasive

 and that they instead “amount to a single arguably offensive remark by a coworker and a

 series of work assignments that Plaintiff subjectively believed were unfavorable.” [#24 at

 4-5] The Court agrees with Defendant’s assessment. First, the Complaint itself alleges

 that a number of the complained-of actions—in particular, the cold treatment by

 coworkers and assignment of additional work—were retaliatory. [#1 at ¶¶ 42, 43] If

 retaliation is the sole motivation for the conduct, “then this retaliatory conduct does not

 support [Plaintiff’s] claim of [national origin] motivated harassment.” Brown v. LaFerry’s

 LP Gas Co., Inc., 708 F. App’x 518, 522 (10th Cir. 2017) (finding complained-of conduct

 was not racially motivated and therefore did not create Title VII hostile work environment

 claim); see also Burkhart v. Am. Railcar Indus., Inc., 603 F.3d 472, 476 (8th Cir. 2010)

 (distinguishing between retaliation and discrimination claims under Title VII and

 concluding that retaliatory shunning by co-workers following sexual harassment

 complaint did not constitute sexual harassment); Cowan v. Prudential Ins. Co. of Am.,

 141 F.3d 751, 758 (7th Cir. 1998) (concluding “cold shoulder” from co-workers in

 retaliation for plaintiff’s participation in grievance process did not constitute sexual

 harassment).    The Complaint brings a separate retaliation claim under 42 U.S.C.

 § 2000e–3(a), in which the Court can properly consider actions taken by Defendant in

 retaliation for Plaintiff’s complaints. See Burkhart, 603 F. 3d at 476 (“Retaliation is a




                                              10
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 11 of 28




 cause of action under Title VII separate and distinct from [prohibited class]

 discrimination.”).

        The Complaint does, on occasion, state that the additional work was assigned to

 Plaintiff “on the basis of [Plaintiff’s] nationality and Spanish fluency” [#1 at ¶ 45]. However,

 the Complaint makes no factual allegations that support the claim that the additional work

 was discriminatory, rather than retaliatory (as otherwise alleged) or merely the result of

 normal workflow fluctuations. Moreover, numerous Courts have found that language-

 based classifications are not automatically equivalent to race or national origin

 classifications. See Olagues v. Russoniello, 770 F.2d 791, 801 (9th Cir. 1985) (collecting

 cases). Given that Plaintiff’s regular job duties involved use of her Spanish language

 skills—including to communicate with the clients of other attorneys and to take intake

 calls—and that the additional tasks were not exclusively in Spanish [id. at ¶¶ 17, 43], the

 Complaint fails to allege how Defendant’s action of assigning Plaintiff Spanish-language

 work equates to national origin discrimination.         The Court therefore finds that the

 Complaint does not plausibly plead that Plaintiff was assigned additional work because

 of her nationality and, in any event, the Complaint does not sufficiently allege that the

 additional work was pervasive, citing only four instances when Plaintiff was asked to do

 Spanish language work. [Id. at ¶¶ 32-33, 36-37, 40, 45]; Brown, 708 F. App’x at 522

 (finding that isolated incidents do not create a hostile work environment claim).

        Thus, only three potentially discriminatory incidents remain: (1) Loewy’s comment

 to Plaintiff that he was “above” her, (2) Loewy’s insistence on assigning Plaintiff his

 Spanish-language work, and (3) Defendant’s instruction to Plaintiff and all other Spanish

 speaking attorneys to attend a cultural event without additional pay. “It is well-established



                                               11
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 12 of 28




 that a plaintiff cannot demonstrate pervasive harassment by pointing to ‘a few isolated

 incidents of racial enmity or sporadic racial slurs. Instead, there must be a steady barrage

 of opprobrious racial comments.’” Brown, 708 F. App’x at 522 (quoting Herrera v. Lufkin

 Indus., Inc., 474 F.3d 675, 680 (10th Cir. 2007)). Plaintiff has identified no more than a

 few isolated incidents which do not rise to the pervasiveness required to state a hostile

 work environment claim.

        As to the severity of the three incidents, “the Supreme Court has ‘made it clear that

 conduct must be extreme to amount to a change in the terms and conditions of

 employment,’ and that ‘isolated incidents (unless extremely serious) will not amount to

 discriminatory changes in the terms and conditions of employment.’” Brown, 708 F. App’x

 at 522 (quoting Faragher, 524 U.S. at 788 (internal quotation marks omitted)). This Circuit

 has determined that isolated incidents, such as the ones listed in the Complaint, are

 sufficient to support a hostile work environment claim only when they are “threatening

 and severe” or “especially egregious or extreme.” Id.; see also Morris v. City of Colo.

 Springs, 666 F.3d 654, 666-67 (10th Cir. 2012) (internal quotation marks omitted). Most

 incidents found to meet this standard involve some kind of physical assault. See Morris,

 666 F.3d at 666-67 (summarizing cases). The Complaint makes no such allegations of

 threat or physical harm and pleads no other facts that “rise to the extreme level of conduct

 required for isolated incidents to give rise to a cognizable claim for a hostile work

 environment.” Brown, 708 F. App’x at 522 (internal quotations omitted) (finding three

 isolated incidents insufficient to state a claim for hostile work environment).

        Accordingly, the Motion is GRANTED as to Claim Two for hostile work environment

 in violation of Title VII and this claim is DISMISSED.



                                              12
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 13 of 28




         B. Claim Three: Retaliation

         The Complaint next alleges that Defendant violated Title VII by retaliating against

 Plaintiff. “The elements of a prima facie case for retaliation under Title VII are: (1) the

 plaintiff engaged in protected opposition to discrimination, (2) a reasonable employee

 would have found the alleged retaliatory action to be materially adverse, and (3) there is

 a causal connection between the protected activity and the alleged retaliatory action.”

 Asebedo, 559 F. App’x at 672 (citing Khalik v. United Air Lines, 671 F.3d 1188, 1193 (10th

 Cir. 2012)). Because “Title VII does not prohibit all distasteful practices by employers,”

 opposition to an employer’s conduct is only protected by Title VII “if it is opposition to a

 ‘practice made an unlawful employment practice by [Title VII].’” Petersen v. Utah Dep’t

 of Corrs., 301 F.3d 1182, 1188 (10th Cir. 2002) (second quoting 42 U.S.C. § 2000e-3(a)).

 Thus,

         Title VII does not create a claim for every employee who complains about
         the potential for Title VII violations or about other employees' isolated racial
         slurs. It protects an employee who opposes any practice made an unlawful
         employment practice . . . or who reasonably believes he is opposing a
         practice made an unlawful practice by Title VII.

 Jordan v. Alternative Res., Corp., 467 F.3d 378, 380 (4th Cir. 2006).

         First, the Complaint alleges that Defendant retaliated against Plaintiff after Plaintiff

 informally complained to her mentor about the September 13 encounter with Loewy. 3 [#1

 at ¶ 106] However, this alleged “opposition” consisted of reporting a single comment

 made by Loewy and his attempt to assign Plaintiff work. As noted above, that incident


 3 The Complaint alleges that a number of retaliatory actions were taken against Plaintiff
 as a result of her informal complaint, including: (1) demotion of title and responsibilities
 to “Case Analyst,” [#1 at ¶ 107]; (2) Defendant’s employees assigning Plaintiff additional
 and more frequent work, [id. at ¶ 108]; (3) interference with work assignments, [id. at
 ¶¶ 45, 109]; and (4) freezing Plaintiff out from meetings and workplace activities, [id. at
 ¶ 109].
                                               13
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 14 of 28




 does not rise to the level of national origin harassment prohibited by Title VII. Robinson

 v. Cavalry Portfolio Servs., LLC, 365 F. App’x 104, 112 (10th Cir. 2010) (“A complaint of

 a single racist remark by a colleague, without more, is not opposition protected by Title

 VII.” (internal quotations omitted)); see also Faragher, 524 U.S. at 787-88. Plaintiff’s

 informal complaint was therefore not protected opposition because it did not report

 conduct prohibited by Title VII. 4 Petersen, 301 F.3d at 1188.

        Even if the informal opposition were protected activity, the Complaint makes no

 allegations regarding how the numerous (and unnamed) employees Plaintiff states

 retaliated against her would have learned about the opposition, and the Complaint does

 not allege that any of those employees were present when Plaintiff reported Loewy’s

 conduct. The Complaint therefore does not plead facts showing a causal connection

 between Plaintiff’s opposition and her allegations of adverse employment actions by



 4 Even where no actionable discrimination takes place, a plaintiff may establish a Title VII
 retaliation claim if she had a “reasonable good-faith belief . . . that [s]he was engaging in
 protected opposition to discrimination.” Clark v. Cache Valley Elec. Co., 573 F. App’x
 693, 700 (10th Cir. 2014). “This ‘reasonable good-faith belief’ test has both subjective
 and objective components.” Id. at 701. “A plaintiff must not only show that [s]he
 subjectively (that is, in good faith) believed that h[er] employer was engaged in unlawful
 employment practice, but also that h[er] belief was objectively reasonable in light of the
 facts and record presented.” Id. (quotations omitted). Here, even assuming Plaintiff had
 a subjective good faith belief that the September 13 encounter constituted an unlawful
 employment practices, Plaintiff cannot show that her belief that the isolated incident could
 give rise to a Title VII violation was objectively reasonable. Clark Cty. Sch. Dist. v.
 Breeden, 532 U.S. 268, 271 (2001) (“No reasonable person could have believed that the
 single incident recounted above violated Title VII’s standard.”); Robinson v. Cavalry
 Portfolio Servs., LLC, 365 F. App'x 104, 113-114 (10th Cir. 2010) (finding that no
 reasonable person could have believed that a single racist remark by a co-worker violated
 Title VII); cf. Rodriguez v. Wet Ink, LLC, 08-cv-00857-MSK-CBS, 2014 WL 287339, at *3-
 4 (D. Colo. Jan. 27, 2014) (objectively reasonable for employee to believe that she had
 been exposed to a hostile environment where supervisor on numerous occasions made
 offensive, sex-based insults); Khan v. Hip Centralized Lab. Serv., CV-03-2411 (DGT),
 2008 WL 4283348, at *3 (E.D.N.Y. Sept. 17, 2008) (repeated offensive comments
 directed at plaintiff was protected activity).
                                              14
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 15 of 28




 coworkers. See Jackson-Cobb v. Sprint United Mgmt., 173 F. Supp. 3d 1139, 1149 (D.

 Colo. 2016) (dismissing retaliation claim where Plaintiff provided no factual allegations

 establishing how the person alleged to be retaliating against her knew about her

 complaints.).   Accordingly, the Motion is GRANTED as to the claim that Plaintiff’s

 coworkers retaliated against Plaintiff for reporting her encounter with Loewy.

        As to the second retaliatory action, the Complaint alleges that Defendant

 terminated Plaintiff’s employment one week after Plaintiff submitted a formal, written

 opposition regarding Loewy’s actions and the actions taken by Plaintiff’s coworkers. [#1

 at ¶115] The Tenth Circuit has determined that to create a retaliation claim, “[t]he

 employer must know not only that the employee has opposed an action of the employer

 . . . , but that the opposition was based on a belief that the employer's action constituted

 discrimination prohibited by Title VII (here, racial or national-origin discrimination).” Zokari

 v. Gates, 561 F.3d 1076, 1081 (10th Cir. 2009).

        [T]his result is compelled not only by the natural reading of the statutory
        language, but also by the purpose of the provision. The purpose of § 2000e–
        3(a) is to let employees feel free to express condemnation of discrimination
        that violates Title VII. That purpose is hardly served by imposing sanctions
        upon employers who take action against employees who never
        communicate their concern about unlawful discrimination.

 Petersen v. Utah Dept. of Corr., 301 F.3d 1182, 1189 (10th Cir. 2002).

        Accordingly, the Complaint fails to plausibly allege a retaliation claim as to the

 formal opposition for two reasons. First, Plaintiff’s formal opposition reported coworker

 conduct which Plaintiff found offensive but which, as noted above, did not form the basis

 of a Title VII violation. Petersen, 301 F.3d at 1188. Second, the Complaint fails to

 plausibly allege that Defendant was aware that Plaintiff was attempting to make a Title

 VII discrimination complaint. The written opposition submitted by Plaintiff makes no


                                               15
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 16 of 28




 reference to Title VII or to any form of discrimination. 5 It does not mention Plaintiff’s status

 as a Puerto Rican or Hispanic employee, nor does it argue that Plaintiff believed the

 incidents took place due to her protected status. 6 And although the written opposition

 does state that on three occasions Plaintiff was asked to assist with Spanish speaking

 clients 7 [#24-1 at 2, 3], Spanish-language work was part of Plaintiff’s regular job duties

 and the opposition does not indicate that Plaintiff believed the Spanish-language work to

 be discriminatory in nature. [Id.] Indeed, in the written opposition itself, Plaintiff stated

 that she “sincerely enjoy[ed] helping other employees with the Spanish speaking clients.”

 [Id. at 4]

         Moreover, in the written opposition Plaintiff states that she believes she is being

 retaliated against not for her opposition under Title VII but for “standing [her] ground and

 not letting another attorney belittle [her].” [#31-3 at 4] Plaintiff’s actual written opposition

 is therefore inconsistent with the Complaint’s allegation that Plaintiff reported

 discriminatory conduct to Defendant. Considering these facts together, the Court fails to


 5 Although “[t]he nature of a Rule 12(b)(6) motion tests the sufficiency of the allegations
 within the four corners of the complaint after taking those allegations as true,” Mobley v.
 McCormick, 40 F.3d 337, 340 (10th Cir.1994), an “indisputably authentic copy” of a
 document not attached to a complaint, but both referenced in the complaint and found to
 be central to the plaintiff's claim, may be considered by the Court without converting the
 motion to a motion for summary judgment. GFF Corp. v. Assoc. Wholesale Grocers, Inc.,
 130 F.3d 1381, 1384 (10th Cir.1997). Although the formal, written opposition was not
 attached to the Complaint, it was submitted as an exhibit by both Plaintiff [#31 at 37-40]
 and Defendant [#24-1]. Because the content of the formal opposition is central to whether
 Plaintiff engaged in protected opposition under Title VII, the Court considers the content
 of that written opposition.
 6 Indeed, the written opposition does not even mention Plaintiff’s protected status in

 reference to the incident with Loewy, stating only that, “[[Loewy] said that he actually had
 THREE clarifications to make. The first one being that: HE INDEED HAD AUTHORITY
 OVER ME BECAUSE HE WAS AN ATTORNEY LICENSED IN THE STATE OF
 COLORADO.” [#24-1 at 2 (emphasis in original)]
 7 Two of the three occasions involved the same attorney requesting her help with the

 same client. [#24-1 at 3]
                                                16
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 17 of 28




 see how such an opposition put the Defendant on notice that Plaintiff was concerned

 about Title VII discrimination. See Hinds v. Sprint/United Mgmt. Co., 523 F.3d 1187,

 1202-03 (10th Cir. 2008) (holding that emails sent to the defendant regarding retaliation

 were not protected opposition because the plaintiff did not mention age or age

 discrimination).

        Finally, although the Complaint alleges that Plaintiff met with Defendant regarding

 her written opposition—and includes an account of the conversation—it does not allege

 that Plaintiff informed Defendant that she believed her coworker’s actions were based on

 her protected status and instead only recounts Plaintiff’s concerns about her work

 assignments. [See #1 at ¶ 48] This Circuit has determined that “the absence of such a

 reference [to discrimination] can preclude a retaliation claim because an employer cannot

 engage in unlawful retaliation if it does not know that the employee has opposed or is

 opposing a violation of Title VII.” Petersen, 301 F.3d at 1188 (10th Cir. 2002). The

 Complaint therefore fails to plausibly plead either that Defendant was aware of Plaintiff’s

 concern about unlawful discrimination or that Defendant took retaliatory action based on

 Plaintiff’s opposition.

        Accordingly, the Complaint fails to state any Title VII retaliation claim, the Motion

 is GRANTED as to those claims, and they are DISMISSED.

        C. Claims Six and Seven: Promissory Estoppel and Breach of Employment
           Contract

        Claims Six and Seven both relate to the terms of Plaintiff’s employment with

 Defendant. The Complaint alleges that Defendant made an oral promise to Plaintiff that

 Plaintiff would continue to be employed by Defendant through February 2020. [#1 at ¶

 48] In Claim Seven, the Complaint alleges that by firing Plaintiff, Defendant breached an


                                             17
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 18 of 28




 employment contract with Plaintiff to employ her through February 2020. [Id. at ¶¶ 159-

 172] In the alternative, in Claim Six, the Complaint alleges that Plaintiff relied to her

 detriment on an oral promise of employment through February 2020 by: (1) not quitting

 her job with Defendant, and (2) terminating employment negotiations with another law

 firm. [Id. at ¶¶ 55, 139-158]

         “Colorado adheres to the general rule that, in the absence of special

 consideration or an express stipulation as to the length of employment, employment for

 an indefinite term presumptively creates an at-will employment relationship that is

 terminable at any time by either party.” Pickell v. Ariz. Components Co., 931 P.2d 1184,

 1186 (Colo.1997). The Colorado Supreme Court has further determined that

        the existence of such an at-will relationship may be rebutted, and the
        employee may demonstrate that the termination of the employment
        relationship is subject to certain restrictions. Such demonstration must
        consist of proof that the employer made statements to the employee . . . ,
        and that those statements, the circumstances under which they were made,
        and the employee's reaction thereto, met the requirements . . . for an offer
        by the employer and the acceptance of that offer by the employee.

 Soderlun v. Pub. Serv. Co. of Colo., 944 P.2d 616, 619 (Colo. App. 1997).

        Additionally, under Colorado Law, a plaintiff must allege the following elements to

 plead a breach of contract claim: (1) existence of a contract; (2) performance by the

 plaintiff; (3) failure to perform by the defendant; and (4) damages. Shell v. Am. Family

 Rights Ass’n, 899 F. Supp. 2d 1035, 1058 (D. Colo. 2012) (citing Western Distrib. Co. v.

 Diodosio, 841 P.2d 1053, 1058 (Colo. 1992)). With respect to the first element, the

 plaintiff “must show that the contract was properly formed,” with “mutual assent to an

 exchange between competent parties—where an offer is made and accepted—regarding

 a subject matter which is certain, and for which there is legal consideration.” Galvin v.



                                            18
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 19 of 28




 McCarthy, No. 07-cv-00885-PAB-BNB, 2009 WL 890717, at *6 (D. Colo. Mar. 31, 2009)

 (citing Indus. Prods. Int'l, Inc. v. Emo Trans, Inc., 962 P.2d 983, 988 (Colo. App. 1997)).

        As an initial matter, the Complaint alleges that Plaintiff signed two documents

 regarding her employment, the Employment Offer Letter and the Confidentiality, Non-

 Disclosure, and Non-Solicitation Agreement. [#1 at ¶ 14] The Complaint further admits

 that the agreements contained clauses establishing that Plaintiff’s employment was

 at-will. [Id. at ¶ 143] Nevertheless, the Complaint makes two arguments for how Plaintiff’s

 agreement with Defendant was converted to a definite term employment contract. First,

 the Complaint makes conclusory allegations that the Confidentiality Agreement contained

 liquidated damages clauses and established a term of employment; however, the

 Complaint fails to provide any facts supporting these assertions. [Id. at ¶¶ 65, 141, 143]

 In particular, the Complaint does not allege what term was supposedly created by the

 Confidentiality Agreement, nor what the supposed liquidated damages clauses entailed.

 Twombly, 550 U.S. at 555 (finding that a plaintiff may not rely on mere labels or

 conclusions to plausibly state a claim).

        The Complaint instead asserts only that the Confidentiality Agreement’s imposition

 of a two-year nondisclosure period created “legal consequences” upon termination of

 employment and that these consequences were inconsistent with Plaintiff’s at-will status.

 [#1 at ¶ 141] But this assertion is legally deficient, as the Colorado Supreme Court has

 found that nondisclosure and noncompete agreements are not inconsistent with at-will

 employment. See Lucht’s Concrete Pumping, Inc. v. Horner, 255 P.3d 1058, 1061 (Colo.

 2011) (holding that “an employer's forbearance of the right to terminate an existing at-will

 employee constitutes adequate consideration to support a noncompetition agreement”



                                             19
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 20 of 28




 signed after the employee began working for the employer). Accordingly, the Motion is

 GRANTED as to the Complaint’s claim that the Confidentiality Agreement created a

 definite term employment contract which Defendant breached, and that claim is

 DISMISSED.

        However, the Complaint also alleges that Defendant’s head of Human Resources,

 Olga Malcom, verbally offered Plaintiff a definite term of employment. [#1 at ¶¶ 48, 163]

 The Complaint alleges that the parties agreed that Plaintiff would be paid $4,000 per

 month through February 2020, while Plaintiff studied for the bar exam. [Id. at ¶ 48] The

 Complaint thus plausibly alleges that Defendant agreed to employ Plaintiff for an express

 period of time—through February 2020—and that Defendant breached that agreement

 by firing Plaintiff before that term expired. At this stage of proceedings, this allegation of

 terms is “sufficiently definite to enable the court to determine whether the contract has

 been performed.” Vasey v. Martin Marietta Corp., 29 F.3d 1460, 1464 (10th Cir.1994)

 (quoting Stice v. Peterson, 355 P.2d 948, 952 (Colo. 1960)). Finally, although Defendant

 argues that Malcom’s statement was merely an expression of Defendant’s policy, rather

 than an offer of an employment term, [#24 at 15-16], such a fact-based determination is

 not appropriate at the pleadings stage. Accordingly, the motion is DENIED as to Claim

 Seven.

        This leaves Plaintiff’s alternative claim for relief in Claim Six under the theory of

 promissory estoppel. “To recover on a promissory estoppel theory, a party must establish

 that (1) the promisor made a promise to the promisee; (2) the promisor should reasonably

 have expected that promise would induce action or forebearance by the promise; (3) the

 promisee in fact reasonably relied on the promise to [her] detriment; and (4) the promise



                                              20
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 21 of 28




 must be enforced to prevent injustice.” Peace v. Parascript Management, Inc., 59 F.

 Supp. 3d 1020, 1029 (D. Colo. 2014) (applying Colorado law). The alleged promise must

 “be sufficiently specific so that the judiciary can understand the obligation assumed and

 enforce the promise according to its terms.” Soderlun v. Pub. Serv. Co. of Colo., 944

 P.2d 616, 620 (Colo. App. 1997).       Here, the Complaint alleges that: (1) Defendant

 “promised Plaintiff that she would be employed during her time-off to study for the 2020

 February Colorad[o] Bar Exam” at a rate of $4,000 per month [#1 at ¶¶ 145-46]; (2)

 Defendant historically made similar employment commitments, thus causing Plaintiff to

 rely on the promise [id. at ¶ 147]; and (3) Plaintiff relied on that promise by not pursuing

 another employment opportunity [id. at ¶¶ 148-49].

        Defendant argues that this claim should be dismissed because “promissory

 estoppel is applicable only in the absence of an otherwise enforceable contract.” [#24 at

 13 (quoting Scott Co. of Cal. v. MK–Ferguson Co., 832 P.2d 1000, 1003 (Colo.App. 1992),

 overruled on other grounds by Lewis v. Lewis, 189 P.3d 1134, 1140 (Colo. 2008))].

 Defendant argues that the Employment Offer Letter and the Confidentiality Agreement

 are comprehensive written agreements on the matter and therefore preclude a claim of

 promissory estoppel. [Id.] But the Court declines to make a determination at this stage

 of proceedings as to whether those agreements, which the Court has not examined, 8 are

 enforceable.

        Defendant also argues that it was unreasonable for Plaintiff to rely on such a

 promise because the Employment Offer Letter and Confidentiality Agreement contained



 8 The agreements were not attached to the Complaint. Moreover, although Defendant
 attached the agreements to the Motion, significant portions are redacted and therefore
 the Court declines to consider them at this time.
                                             21
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 22 of 28




 statements disclaiming oral modifications.        But in Colorado, “a subsequent oral

 agreement between the parties may modify a provision of an earlier written contract, even

 in the face of a provision in the original contract that modifications must be in writing.”

 Agritrack, Inc. v. DeJohn Housemoving, Inc., 25 P.3d 1187, 1193 (Colo. 2001); see also

 James H. Moore & Assocs. Realty, Inc. v. Arrowhead at Vail, 892 P.2d 367, 372 (Colo.

 App. 1994) (“[G]enerally, a written contract may be modified by a later oral agreement

 even in the face of a specific provision in the written agreement that all modifications must

 be in writing.” (citation omitted)). And the Complaint alleges that Defendant had made

 other non-written modifications to the contract, implying that such modifications were at

 least possible. [#1 at 144] Accordingly, whether it was reasonable for Plaintiff to rely on

 the promise is a fact determination not suited for the pleadings stage, and the Court finds

 that the Complaint plausibly pleads a claim for promissory estoppel. The Motion is

 therefore DENIED as to Claim Six.

        D. Claim Eight: Wrongful Discharge in Violation of Public Policy

        Claim Eight alleges that Defendant asked Plaintiff to sign an Attorney Employment

 Contract that referred to Plaintiff as an attorney. [#1 at ¶ 175] The Complaint alleges that

 signing such an agreement would have violated Colorado Rule of Professional Conduct

 5.5. [Id. at ¶ 176] It further alleges that Plaintiff was terminated for refusal to sign the

 Attorney Contract, in violation of public policy. [Id. at ¶¶ 184-185]

        “In general, employment contracts are at-will and either the employer or the

 employee may terminate the relationship at any time.” Rocky Mountain Hosp. & Medical

 Service v. Mariani, 916 P.2d 519, 523 (Colo. 1996) (en banc). However, Colorado law

 recognizes an exception to this general rule “in situations where the employer terminated



                                              22
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 23 of 28




 the employment contract in violation of public policy.” Id. The elements of a claim for

 wrongful discharge against public policy are: “(1) the employer directed the employee to

 perform an illegal act as part of the employee's duties; (2) the action directed by the

 employer would violate a statute or clearly expressed public policy; (3) the employee was

 terminated as a result of refusing to perform the illegal act; and (4) the employer was

 aware or should have been aware that the employee's refusal was based upon the

 employee's reasonable belief that the act was illegal.” Id. at 527.

         The Colorado Supreme Court has held that “professional ethical codes may in

 certain circumstances be a source of public policy.” Id. at 525. For the purposes of this

 Order, the Court assumes without deciding that Colorado Rule of Professional Conduct

 5.5 can be properly considered a source of public policy. The rule provides in relevant

 part:

                (a) A lawyer shall not:

                (1) practice law in this jurisdiction without a license to practice law
                issued by the Colorado Supreme Court unless specifically authorized
                by C.R.C.P. 204 or C.R.C.P. 205 or federal or tribal law;

 Colo. RPC 5.5(a).

 A Comment to the Rule states further: “In order to protect the public, persons not admitted

 to practice law in Colorado cannot hold themselves out as lawyers in Colorado or as

 authorized to practice law in Colorado.” Colo. RPC 5.5, cmt. 1.

         Plaintiff alleges that the Attorney Contract violated this provision by referring to

 Plaintiff as an “attorney.” [#1 at ¶¶ 175-176] But Defendant permitted Plaintiff to defer

 signing the contract until after Plaintiff became licensed to practice law in Puerto Rico,




                                              23
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 24 of 28




 thus making Plaintiff, in fact, an attorney. 9 [Id. at ¶ 26] The employment of an attorney

 not yet licensed in the employment state is well recognized:

        Law firms have always hired unlicensed student law clerks, paralegals and
        persons who have completed their legal education but are awaiting
        admission to the bar, before or after taking a bar examination or fulfilling
        residency requirements. Virtually every lawyer has served in such a
        situation and performed services to or through other attorneys for some
        period prior to his or her own admission to practice in the state where such
        services were rendered. No one has treated this activity as the unauthorized
        practice of law, because the licensed attorneys alone remain responsible to
        the clients, there are no court appearances as attorney, and no holding out
        of the unlicensed person as an Independent giver of legal advice.

 Dietrich Corp. v. King Resources Co., 596 F.2d 422, 426 (10th Cir. 1979). Indeed, the

 Colorado Bar Association Ethics Committee has provided a formal opinion regarding the

 hiring of attorneys licensed to practice law in a jurisdiction other than Colorado (“domestic

 lawyer”), recognizing such employment as valid so long as the domestic lawyer is not

 engaged in activities that constitute the practice of law in Colorado and the hiring attorney

 provides sufficient supervision of the domestic lawyer’s work. CO CBA Ethics Comm’n,

 Formal Op. 121, 1, 11 (2009) (“Using Domestic or Foreign Lawyers and other

 professionals is ethically acceptable, but should be done with caution. The hiring lawyer

 must remember that he or she is ultimately responsible to the client, and, where

 applicable, the court, for the legal product produced.”)

        Thus, hiring Plaintiff as an attorney licensed in a different jurisdiction does not, on

 its own, represent a violation of the Colorado Rules of Professional Conduct.            The



 9 In the Response, Plaintiff alleges that the Attorney Contract was retroactive to May 3,
 2019, a date prior to when Plaintiff was officially licensed and received an attorney
 registration number. [#31 at 22] The Court declines to engage this argument, as these
 facts were not alleged in the Complaint. In re Qwest Commc’ns Int’l, Inc. Securities
 Litigation, 396 F. Supp. 2d 1178, 1203 (D. Colo. 2004) (finding that a plaintiff may not
 amend the complaint “by alleging new facts in their response to a motion to dismiss”).
                                              24
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 25 of 28




 Complaint makes no allegation that Defendant attempted to engage Plaintiff in actions

 that would have constituted the unlawful practice of law, does not allege that Plaintiff was

 not supervised by licensed attorneys, and does not assert that the contract itself

 represented that Plaintiff was licensed in Colorado. Moreover, the Complaint does not

 allege that Defendant instructed Plaintiff to represent to the public that she was licensed

 in Colorado.    Accordingly, the Complaint does not plausibly allege that Defendant

 instructed Plaintiff to practice law in Colorado in violation of Colorado Rule of Professional

 Conduct 5.5 and therefore does not state a cognizable claim for wrongful termination

 against public policy. As such, the Motion is GRANTED as to Claim Eight and this claim

 is DISMISSED.

        E. Claim Nine: Intentional Infliction of Emotional Distress

        Finally, Claim Nine alleges that Defendant committed the tort of intentional infliction

 of emotional distress (“IIED”). In Colorado, “[t]he elements of [IIED] are (1) the defendant

 engaged in extreme and outrageous conduct; (2) recklessly or with the intent of causing

 the plaintiff severe emotional distress; (3) causing the plaintiff to suffer severe emotional

 distress.” Lee v. Colo. Times, Inc., 222 P.3d 957, 966-67 (Colo. App. 2009) (Dailey, J.,

 concurring in part and dissenting in part); Coors Brewing Co. v. Floyd, 978 P.2d 663, 666

 (Colo. 1999).

        Defendant argues that the Complaint does not allege conduct sufficiently

 outrageous to support an IIED claim. [#24 at 18-19] In Colorado, outrageous conduct

 has been defined as conduct:

        [S]o outrageous in character, and so extreme in degree, as to go beyond all
        possible bounds of decency, and to be regarded as atrocious, and utterly
        intolerable in a civilized community. Generally, the case is one in which the



                                              25
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 26 of 28




        recitation of the facts to an average member of the community would arouse
        his resentment against the actor, and him to exclaim, “Outrageous!”

 Churchey v. Adolph Coors Co., 759 P.2d 1336, 1350 (Colo. 1988) (quoting Rugg v.

 McCarty, 476 P.2d 753, 756 (Colo. 1970)). “Simply stated, ‘liability . . . does not extend

 to mere insults, indignities, threats, annoyances, petty oppressions, or other trivialities.’”

 Pascouau v. Martin Marietta Corp., No. 98-1099, 1999 WL 495621 at *12 (10th Cir. July

 14, 1999) (quoting Restatement (Second) of Torts § 46, cmt. d (1965)).

        “Although the jury ultimately determines whether conduct is outrageous,” Han Ye

 Lee v. Colo. Times, Inc., 222 P.3d 957, 963 (Colo. App. 2009), “the court should

 determine in the first instance whether reasonable people may differ as to whether the

 conduct of the defendant has been sufficiently extreme and outrageous to result in

 liability,” Churchey, 759 P.2d at 1350 (quotation omitted). Courts in this district have held

 that the tort of IIED “is not meant to be an incantation to augment damages in an

 employment discrimination or any other state or federal tort action.” Visor v. Sprint/United

 Mgmt. Co., 965 F. Supp. 31, 33 (D. Colo. 1997) (internal citations omitted); see also Finley

 v. Premier Earthworks & Infrastructure, Inc., No. 18-cv-00762-MEH, 2018 WL 4635958,

 at *3-4 (D. Colo. Sept. 27, 2018); Goodwin v. Student Movers, Inc., No. 11-cv-02486-

 WYD-KLM, 2012 WL 1090427, at *3-4 (D. Colo. Apr. 2, 2012). Under this rationale,

 “[w]here the allegations forming the basis of a claim for outrageous conduct are the same

 as those forming the basis for a claim of discrimination, and nothing more, they fail to

 state an independently cognizable claim for which relief can be granted under Rule

 12(b)(6).” Visor, 965 F. Supp. at 33.

        Here, the Complaint asserts no factual allegations for the IIED claim that are

 different from the factual allegations supporting the Title VII claims. [#1 at ¶¶ 190-213]


                                              26
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 27 of 28




 The Complaint’s assertion of the IIED claim differs from the other claims only in that it

 describes injuries sustained by Plaintiff as a result of Defendant’s conduct 10 and makes

 conclusory statements reciting the elements of an IIED claim. 11 [Id. at ¶¶ 202-203]

 “Therefore, Plaintiff's outrageous conduct claim is subsumed by [her Title VII] claims, and

 [the Complaint] fails to state an independently cognizable claim for which relief can be

 granted under Rule 12(b)(6).” 12 Finley, 2018 WL 4635958, at *4; see also Goodwin, 2012

 WL 1090427, at *3-4 (dismissing claims for failure to allege facts separate from Plaintiffs

 Title VII and state discrimination and retaliation claims); Kashawny v. Xcel Energy Servs.,

 Inc., No. 08-CV-02635-WYD-MJW, 2010 WL 1009897, at *2 (D. Colo. Mar. 17, 2010)

 (same); Visor, 965 F. Supp. at 33 (same).

        Accordingly, the Motion is GRANTED as to Claim Nine and Plaintiff’s IIED claim is

 DISMISSED.

 IV.    CONCLUSION

        For the foregoing reasons, Defendants’ Motion to Dismiss [#24] is GRANTED in

 part and DENIED in part. Claims Two, Three, Eight, and Nine are DISMISSED.




 10 The Complaint alleges that Defendant’s discrimination caused Plaintiff to suffer stress
 and anxiety, and that it disrupted her musculoskeletal system, sleeping patterns, and
 personal relationships. [#1 at ¶¶ 202-203]
 11 For example, the Complaint states in conclusory fashion, without additional facts, that

 “Defendant intentionally or recklessly created a hostile, discriminatory, exploitative, and
 humiliating work environment” [#1 at ¶ 206] and “Defendant’s conduct was so extreme in
 degree as to go beyond all possible bounds of decency so as to be regarded as atrocious
 and utterly intolerable in a civilized community.” [Id. at ¶ 207]
 12 Perhaps, in an appropriate case, a defendant’s conduct could be so outrageous that it

 could support both a Title VII claim and an IIED claim. This case—in which the allegations
 are insufficient to state either a hostile work environment or retaliation claim—is not that
 case.
                                             27
Case 1:20-cv-00097-STV Document 47 Filed 12/22/20 USDC Colorado Page 28 of 28




 DATED: December 22, 2020                 BY THE COURT:

                                          s/Scott T. Varholak__________
                                          United States Magistrate Judge




                                     28
